"l,        o~-24.,;5.;;.8.a;;(R.,;ev,;.c._02_;'10.;..8/_;20...
      .• _ :__                                              19.;.l;,;;Ju"'dge;;m.;.en.;.ti;;;.n;;;.•C;;,;r;;,;im;;;;in;;;;al.;;.Pe;;;.tty"-"Ca;;;;;se;,.(M=od;;;;ifi;;,;ed;;,.l- - - - - - - - - - - - - - - - - - ~ P a : , • g e : . • . ; . lo;;;;f.a,.l   Li
                                                                UNITED STATES DISTRICT COURT
                                                                                 SOUTHERN DISTRJCT OF CALIFORNIA

                                         United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                                  V.                                                                                (For Offenses Committed On or After November 1, 1987)


                                        Eric Noe Urbina-Martinez                                                                                    Case Number: 3:19-mj-22708

                                                                                                                                                   Brid et
                                                                                                                                                   Defendant's ttorney


         REGISTRATION NO. 86304298
                                                                                                                                                                                            JUL O8 2019
         THE DEFENDANT:
          0 pleaded guilty to count(s) 1 of Complaint                                                                                                                      CLEFiK us 01srn1cr c;oURI
                                                                          ------'-----------==-2-cm-;:,;;,.;;,:;,.-,-r,,a-"""'-+R'>fi!Sol+A-I--
                                                                                                                                                                        SOUT HE FH\ U;ti     , - '-' \:H"::PUTY
           D was found guilty to count( s)                                                                                                                              BY        ....--.---------·-
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                                       Nature of Offense                                                                                                                         Count Number(s)
         8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                               1

           •     The defendant has been found not guilty on count(s)
                                                                                                                                    -------------------
           •     Count( s)
                                     ------------------
                                                                                                                                                     dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                                           I
                                                      ; ~TIME SERVED                                                                     •       _ _ _ _ _ _ _ _ _ _ days

           0 Assessment: $10 WAIVED                                                  0 Fine: WAIVED
           0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances .

                                                                                                                                          . Monday, July 8, 2019
                                                                                                                                            Date of Imposition of Sentence

                                                                       lI .
         Received
                                 1/ ii\ j /\ .
                                 /I , f,':J-Lt Ctv )J.
                              -o=us=M-,-C-------
                                                                                                                                             Ili!cv.il:~OCK
                                                                                                                                             UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                                                                                            3: 19-mj-22708
